           Case 1:18-cv-07660-RA Document 83 Filed 03/22/21 Page 1 of 62
                                                                    USDC-SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY
                                                                    FILED
UNITED STATES DISTRICT COURT                                        DOC#:
SOUTHERN DISTRICT OF NEW YORK                                       DATE FILED: 03/22/2021
----------------------------------- X
NEIL GONZALEZ,                      :
                                    :
                        Plaintiff,  :
                                    :
      v.                            :                                     ORDER
                                    :
METRO-NORTH COMMUTER RAILROAD,      :                           Case No.: 18-CV-7660 (RA)
                                    :
                        Defendant.  :
                                    :
----------------------------------- X

RONNIE ABRAMS, United States District Judge:

         After a three-day trial, a jury found in favor of Defendant. The Clerk of Court is

respectfully directed to upload to ECF the Court Exhibits from trial, each of which is attached to

this Order:

         Court Exhibit 1:       Voir Dire Questionnaire
         Court Exhibit 2:       Draft Jury Charge
         Court Exhibit 3:       Jury Charge
         Court Exhibit 4:       Jury Note
         Court Exhibit 5:       Verdict Form

SO ORDERED.
Dated:      March 22, 2021
            New York, New York

                                                   Ronnie Abrams
                                                   United States District Judge
Case 1:18-cv-07660-RA Document 83 Filed 03/22/21 Page 2 of 62



                                             COURT EXHIBIT 1
Case 1:18-cv-07660-RA Document 83 Filed 03/22/21 Page 3 of 62
Case 1:18-cv-07660-RA Document 83 Filed 03/22/21 Page 4 of 62
Case 1:18-cv-07660-RA Document 83 Filed 03/22/21 Page 5 of 62
Case 1:18-cv-07660-RA Document 83 Filed 03/22/21 Page 6 of 62
Case 1:18-cv-07660-RA Document 83 Filed 03/22/21 Page 7 of 62
      Case 1:18-cv-07660-RA Document 83 Filed 03/22/21 Page 8 of 62


UNITED STATES DISTRICT COURT                        COURT EXHIBIT 2
SOUTHERN DISTRICT OF NEW YORK
----------------------------------- X
NEIL GONZALEZ,                      :
                                    :
                        Plaintiff,  :
                                    :
      v.                            :
                                    :         Case No.: 18-CV-7660 (RA)
METRO-NORTH COMMUTER RAILROAD,      :
                                    :
                        Defendant.  :
                                    :
                                    :
                                    :
----------------------------------- X




                          JURY INSTRUCTIONS

                             DRAFT 3.18.21
          Case 1:18-cv-07660-RA Document 83 Filed 03/22/21 Page 9 of 62

DRAFT – 18 March 2021

                                  GENERAL INSTRUCTIONS

A.     Introductory Remarks

        Members of the jury, you have now heard all of the evidence in the case as well as the final

arguments of the parties. You have paid careful attention to the evidence, and I am confident that

you will act together with fairness and impartiality to reach a just verdict in the case.

        Now it is time for me to instruct you as to the law that governs the case. There are three

parts to these instructions. First, I’m going to give you some general instructions about your role,

and about how you are to decide the facts of the case. Most of these instructions would apply to

just about any trial. Second, I’ll give you some specific instructions about the legal rules applicable

to this particular case. Third, I’ll give you some final instructions about procedure.

        Listening to these instructions may not be easy. It is important however that you listen

carefully and concentrate. I ask you for patient cooperation and attention. You’ll notice that I’m

reading these instructions from a prepared text. It would be more lively, no doubt, if I just

improvised. But it’s important that I not do that. The law is made up of words, and those words

are very carefully chosen. So when I tell you the law, it’s critical that I use exactly the right words.

        Because my instructions are lengthy, I have provided each of you with a copy of them, not

only so that you can follow them as I read them now, but also so that you can have them with you

for reference as you deliberate. Nonetheless, feel free to just listen for now.

B.     Role of the Court

        My duty at this point is to instruct you as to the law. It is your duty to accept these

instructions of law and to apply them to the facts as you determine them. With respect to legal

matters, you must take the law as I give it to you. If any attorney has stated a legal principle

different from any that I state to you in my instructions, it is my instructions that you must follow.

You must not substitute your own notions or opinions of what the law is or ought to be.
                                                   2
         Case 1:18-cv-07660-RA Document 83 Filed 03/22/21 Page 10 of 62

DRAFT – 18 March 2021

C.      Role of the Jury

        As members of the jury, you are the sole and exclusive judges of the facts. You evaluate

the evidence. You determine the credibility of the witnesses. You resolve such conflicts as there

may be in the testimony. You draw whatever reasonable inferences you decide to draw from the

facts as you have determined them, and you determine the weight of the evidence.

        Do not conclude from any of my questions or any of my rulings on objections or anything

else I have done during this trial that I have any view as to the credibility of the witnesses or how

you should decide the case.

        It is your sworn duty, and you have taken the oath as jurors, to determine the facts. Any

opinion I might have regarding the facts is of absolutely no consequence.

D.      Role of Counsel

        It is the duty of the attorneys to object when the other side offers testimony or other

evidence that the attorney believes is not properly admissible. It is my job to rule on those

objections. Therefore, why an objection was made or why I ruled on it the way I did is not your

concern. You should draw no inference from the fact that an attorney objects to any evidence.

Nor should you draw any inference from the fact that I might have sustained or overruled an

objection.

        The personalities and the conduct of counsel in the courtroom are not in any way at issue.

If you formed reactions of any kind to any of the lawyers in the case, favorable or unfavorable,

whether you approved or disapproved of their behavior as advocates, those reactions should not

enter into your deliberations.

        During the course of the trial, I may have had to correct the presentation of an attorney, for

example, to ask them to rephrase a question. You should draw no inference against him or her or

the client. It is the duty of the attorneys to advocate on behalf of their clients.
                                                   3
         Case 1:18-cv-07660-RA Document 83 Filed 03/22/21 Page 11 of 62

DRAFT – 18 March 2021

        From time to time, the lawyers and I had conferences out of your hearing. These

conferences involved procedural and other legal matters, and none of the events relating to these

conferences should enter into your deliberations at all.

E.      Sympathy or Bias

        Under your oath as jurors you are not to be swayed by sympathy or prejudice. Your verdict

must be based solely upon the evidence developed at this trial, or the lack thereof. It must be clear

to you that once you let fear or prejudice or bias or sympathy interfere with your thinking, there is

a risk that you will not arrive at a true and just verdict.

        It would be improper for you to consider any personal feelings you may have about one of

the parties’ race, religion, national origin, gender or age, sexual orientation, disability or physical

appearance. It would be equally improper for you to allow any feelings you might have about the

nature of the claim against the defendant to influence you in any way. The parties in this case are

entitled to a trial free from prejudice and bias. Our judicial system cannot work unless you reach

your verdict through a fair and impartial consideration of the evidence.

F.      All Persons Equal Before the Law

        In reaching your verdict, you must remember that all parties stand equal before a jury in

the courts of the United States. You should consider and decide this case as a dispute between

parties of equal standing before the law, and of equal worth. All persons and entities deserve fair,

impartial, and conscientious consideration by you. The defendant in this case is a railroad

company rather than an individual, but that must not affect your decision. All parties expect that

you will fairly and impartially consider all of the evidence, follow the law as it is now being given

to you, and reach a just verdict, regardless of the consequences.




                                                    4
         Case 1:18-cv-07660-RA Document 83 Filed 03/22/21 Page 12 of 62

DRAFT – 18 March 2021

G.     Burden of Proof

       As this is a civil case, the plaintiff, Mr. Gonzalez, has the burden of proving his claims by

a preponderance of the evidence. This means that the plaintiff must prove by a preponderance of

the evidence each and every disputed element of his claim. If you find that the plaintiff has failed

to establish a claim by a preponderance of the evidence, you must decide against him on that claim.

       What does a “preponderance of the evidence” mean?                To establish a fact by a

preponderance of the evidence means to prove that the fact is more likely true than not true. A

preponderance of the evidence means the greater weight of the evidence. It refers to the quality

and persuasiveness of the evidence, not to the number of witnesses or documents. In determining

whether a claim has been proved by a preponderance of the evidence, you may consider the

relevant testimony of all witnesses, regardless of who may have called them, and all the relevant

exhibits received in evidence, regardless of who may have produced them.

       If you find that the credible evidence on a given issue is evenly divided between the

parties—that it is equally probable that one side is right as it is that the other side is right—then

you must decide that issue against the party having this burden of proof. That is because the party

bearing this burden must prove more than simple equality of evidence—the party must prove the

element at issue by a preponderance of the evidence. On the other hand, the party with this burden

of proof need prove no more than a preponderance. So long as you find that the scales tip, however

slightly, in favor of the party with this burden of proof—that what the party claims is more likely

true than not true—then that element will have been proved by a preponderance of the evidence.

       In this case, the Plaintiff has the burden of proving each element of his claim.

       One final note on the burden of proof: some of you may have heard of “proof beyond a

reasonable doubt.” As I told you at the beginning of the trial, “beyond a reasonable doubt” is the


                                                 5
         Case 1:18-cv-07660-RA Document 83 Filed 03/22/21 Page 13 of 62

DRAFT – 18 March 2021

standard of proof in a criminal trial. It does not apply to a civil case such as this and you should

put it out of your mind.

H.     What Is and Is Not Evidence

       In determining the facts, you must rely upon your own recollection of the evidence. The

evidence in this case is the sworn testimony of the witnesses and the exhibits received in evidence.

However, testimony that I may have stricken or excluded is not evidence and may not be

considered by you in rendering your verdict. Also, if certain testimony was received for a limited

purpose, you must follow the limiting instructions I gave you, and use the evidence only for the

purpose I indicated.

       The only exhibits that are evidence in this case are those that were received in evidence.

Exhibits marked for identification but not admitted are not evidence, nor are materials that were

used only to refresh a witness’s recollection.

       As I told you at the start of this case, statements and arguments by lawyers are not evidence,

because the lawyers are not witnesses. What they have said to you in their opening statements and

in their summations is intended to help you understand the evidence to reach your verdict.

However, if your recollection of the facts differs from the lawyers’ statements, it is your

recollection that controls.

       For the same reasons, you are not to consider a lawyer’s questions as evidence. It is the

witnesses’ answers that are evidence, not the questions. Similarly, any statements that I may have

made do not constitute evidence. It is for you alone to decide the weight, if any, to be given to the

testimony you have heard and the exhibits you have seen.

       Finally, this means, of course, that anything you may have heard or read in the news media

or anything outside of this courtroom may play no role in your deliberations. Your decision in this

case must be made solely on the evidence presented at trial.
                                                 6
         Case 1:18-cv-07660-RA Document 83 Filed 03/22/21 Page 14 of 62

DRAFT – 18 March 2021

I.     Direct and Circumstantial Evidence

       Generally, there are two types of evidence that you may consider in reaching your verdict.

One type of evidence is direct evidence. Direct evidence is testimony by a witness about

something he knows by virtue of his or her own senses—something he has seen, felt, touched, or

heard. For example, if a witness testified that when he or she left the house this morning, it was

raining, that would be direct evidence about the weather.

       Circumstantial evidence is evidence from which you may infer the existence of certain

facts. For example, assume that when you came into the courthouse this morning the sun was

shining and it was a nice day. Assume that the courtroom blinds were drawn and you could not

look outside. As you were sitting here, someone walked in with an umbrella, which was dripping

wet. Then a few minutes later another person entered with a wet raincoat. Now, you cannot look

outside of the courtroom and you cannot see whether or not it is raining. So you have no direct

evidence of that fact. But on the combination of facts that I have asked you to assume, it would

be reasonable and logical for you to conclude that it had been raining.

       That is all there is to circumstantial evidence. You infer on the basis of reason, experience,

and common sense from one established fact the existence or non-existence of some other fact.

As you can see, the matter of drawing inferences from facts in evidence is not a matter of

guesswork or speculation.     An inference is a logical, factual conclusion which you might

reasonably draw from other facts that have been proven. Many material facts—such as what a

person was thinking or intending—can rarely be proved by direct evidence.

       Circumstantial evidence is as valuable as direct evidence. The law makes no distinction

between direct and circumstantial evidence.




                                                 7
          Case 1:18-cv-07660-RA Document 83 Filed 03/22/21 Page 15 of 62

DRAFT – 18 March 2021

        There are times when different inferences may be drawn from the evidence. The plaintiff

asks you to draw one set of inferences. The defendant asks you to draw another. It is for you, and

for you alone, to decide what inferences you will draw.

J.      Witness Credibility

        You have had the opportunity to observe the witnesses. It is now your job to decide how

believable each witness was in his or her testimony. You are the sole judges of the credibility of

each witness and of the importance of his or her testimony.

        You should carefully scrutinize all of the testimony of each witness, the circumstances

under which each witness testified, the impression the witness made when testifying, the

relationship of the witness to the controversy and the parties, the witness’s bias or impartiality, the

reasonableness of the witness’s statement, the strength or weakness of the witness’s recollection

viewed in the light of all other testimony, and any other matter in evidence that may help you

decide the truth and the importance of each witness’s testimony.

        In other words, what you must try to do in deciding credibility is to size a witness up in

light of his or her demeanor, the explanations given and all of the other evidence in the case. How

did the witness appear? Was the witness candid, frank, and forthright; or, did the witness seem to

be evasive or suspect in some way? How did the way the witness testified on direct examination

compare with how the witness testified on cross-examination? Was the witness consistent or

contradictory? Did the witness appear to know what he was talking about? Did the witness strike

you as someone who was trying to report his or her knowledge accurately? These are examples

of the kinds of common sense questions you should ask yourselves in deciding whether a witness

is, or is not, truthful.

        In passing upon the credibility of a witness, you may take into account any inconsistencies

or contradictions as to material matters in his or her testimony. You should also take into account
                                                  8
         Case 1:18-cv-07660-RA Document 83 Filed 03/22/21 Page 16 of 62

DRAFT – 18 March 2021

any evidence that the witness who testified may benefit in some way from the outcome in this case.

Likewise, you should note any evidence of hostility or affection that the witness may have towards

one of the parties. Such bias or interest in the outcome creates a motive to testify falsely. It is

your duty to consider whether the witness has permitted any such bias or interest to color his or

her testimony and bear that factor in mind when evaluating the credibility of the testimony.

        This is not to suggest that every witness who has an interest in the outcome of a case will

testify falsely. It is for you to decide to what extent, if at all, the witness’s interest has affected or

colored his or her testimony.

        If you find that any witness has willfully testified falsely as to any material fact, you have

the right to reject the testimony of that witness in its entirety. On the other hand, even if you find

that a witness has testified falsely about one matter, you may reject as false that portion of his or

her testimony and accept as true any other portion of the testimony which you find credible or

which you may find corroborated by other evidence in this case. A witness may be inaccurate,

contradictory, or even untruthful in some aspects, and yet be truthful and entirely credible in other

aspects of his or her testimony.

        The ultimate question for you to decide in passing upon credibility is: did the witness tell

the truth before you? It is for you to say whether his or her testimony at this trial was truthful in

whole or in part.

K.      Expert Witnesses

        You will recall that several medical doctors testified as experts and gave their opinions

concerning Plaintiff’s physical condition. Experts are witnesses who have acquired learning or

experience in science or a specialized area of knowledge by education, experience or training.

They are permitted to give their opinions on matters in which they profess to be experts and to


                                                    9
         Case 1:18-cv-07660-RA Document 83 Filed 03/22/21 Page 17 of 62

DRAFT – 18 March 2021

give the reasons for their opinions. Someone who is experienced in a field may assist you in

understanding the evidence and in reaching your independent decision of the facts.

       Your role in judging credibility applies to experts as well as other witnesses. You should

judge the expert testimony in the same way that you judge the testimony of any other witness. In

weighing expert testimony, you should consider the factors that generally bear upon the credibility

of a witness, as well as the expert witness’s education, training and experience, the soundness of

the reasons given for the opinion and all the other evidence in the case. You should also consider

whether the factual assumptions on which the expert relied were proven.

L.     Use of Depositions as Evidence

       During the trial, certain testimony has been presented by way of a prerecorded deposition.

The deposition consisted of sworn answers of the witness to questions asked by attorneys for the

parties to the case in advance of the trial. The testimony of a witness who, for some reason, is not

present to testify from the witness stand may be presented in writing under oath or by video. Such

testimony is entitled to the same consideration and is to be judged as to credibility, weighed, and

otherwise considered by you, insofar as possible, in the same way as if the witness had been present

and had testified from the witness stand. You should not draw any negative inference against

either party for introducing evidence by presenting deposition testimony instead of live testimony.

M.     Prior Inconsistent Statement

       You have heard evidence that certain witnesses may have made statements on earlier

occasions which counsel argue are inconsistent with their trial testimony. Evidence of a prior

inconsistent statement by someone who is not a plaintiff or a defendant is not to be considered by

you as affirmative evidence in determining liability. Evidence of any such prior inconsistent

statements was placed before you for the limited purpose of helping you decide whether to believe

the trial testimony of the witness who may have contradicted himself or herself. If you find that a
                                                10
         Case 1:18-cv-07660-RA Document 83 Filed 03/22/21 Page 18 of 62

DRAFT – 18 March 2021

witness made an earlier statement that conflicts with that witness’s trial testimony, you may

consider that fact in deciding how much of the trial testimony, if any, to believe.

        In making this determination, you may consider whether the witness purposely made a

false statement or whether it was an innocent mistake; whether the inconsistency concerns an

important fact, or whether it had to do with a small detail; whether the witness had an explanation

for the inconsistency; and whether that explanation appealed to your common sense.

        It is exclusively your duty, based upon all the evidence and your own good judgment, to

determine whether the prior statement was inconsistent, and if so how much, if any, weight to be

given to the inconsistent statement in determining whether to believe all or part of the witness’s

testimony.

        Where, however, the witness is the plaintiff or the defendant—in the case of Metro North,

a company official or any other person in a managerial position—and who by a prior statement

has admitted some fact or facts against her, his, or its interest, then such statement, if knowingly

made, may be considered as evidence of the truth of the fact or facts admitted by that party, as well

as for the credibility of the party as a witness. Again, how much, if any, weight to be given to the

prior statement is up to you.

N.      All Available Witnesses or Evidence Need Not Be Produced

        The law does not require any party to call as witnesses all persons who may have been

present at any time or place involved in the case, or who may appear to have some knowledge of

the matters at issue in this trial. You should not draw any negative inference against any party

with respect to any issue in dispute based on their failure to produce a witness. Nor does the law

require any party to produce as exhibits all papers and things mentioned in the evidence in the

case.


                                                 11
         Case 1:18-cv-07660-RA Document 83 Filed 03/22/21 Page 19 of 62

DRAFT – 18 March 2021

       The weight of the evidence is not necessarily determined by the number of witnesses

testifying to the existence or nonexistence of any fact. You may find that the testimony of one

witness as to any fact is more probative or compelling than the testimony of a larger number of

witnesses to the contrary.




                                              12
         Case 1:18-cv-07660-RA Document 83 Filed 03/22/21 Page 20 of 62

DRAFT – 18 March 2021

SUBSTANTIVE INSTRUCTIONS

       I will turn now to my instructions on the substantive law to be applied to this case.

       A. Overview of Plaintiff’s Claim

       Mr. Gonzalez’s claim arises under a federal statute, the Federal Employers’ Liability Act,

or FELA. FELA provides, in substance, that every railroad engaged in interstate commerce shall

be liable in damages for injuries to its employees resulting in whole or in part from the negligence

of any of its officers, agents or employees, or from any defect or deficiency, due to the railroad’s

negligence, in its cars, machinery, track, roadbed, or work areas. Mr. Gonzalez seeks money

damages from Metro-North Commuter Railroad to compensate him for a personal injury he claims

to have sustained as a result of the Railroad’s negligence. The Railroad claims that it provided Mr.

Gonzalez with a reasonably safe workplace and that any injuries suffered by Mr. Gonzalez were

caused in whole or in part by his own negligence.

       In reaching a verdict, you must bear in mind that Mr. Gonzalez, as the Plaintiff, bears the

burden of proving each essential element of his claim by a preponderance of the evidence, unless

I instruct you otherwise. You have each been given a verdict sheet with questions you must answer

in the order presented regarding Mr. Gonzalez’s claim.

       B. The Elements of Plaintiff’s Claim

       In order for Mr. Gonzalez to prevail on his claim under the FELA, he must prove, by a

preponderance of the evidence, each of the following elements:

       First, that Metro North is a railroad engaged in interstate commerce;

       Second, that Mr. Gonzalez was an employee of the Railroad in interstate commerce, acting

in the course of his employment;

       Third, that the Railroad or one of its employees or agents was negligent; and


                                                13
         Case 1:18-cv-07660-RA Document 83 Filed 03/22/21 Page 21 of 62

DRAFT – 18 March 2021

       Fourth, that such negligence played a part, no matter how slight, in bringing about Mr.

Gonzalez’s injury.

       If you find that all four of these elements are satisfied, you will then be asked to consider

damages, which I will discuss later. If you do not find all four of these elements satisfied, you are

not to reach the issue of damages.

       The parties have agreed that the first two elements are satisfied, namely, that Metro-North

is a railroad engaged in interstate commerce; and that Mr. Gonzalez was an employee of Metro-

North in interstate commerce, and was acting in the course of his employment when he claims he

was injured on August 10, 2016. The parties also agree that the defendant maintained, operated

and controlled the Mott Haven Yard platform in the Bronx, where Mr. Gonzalez claims to have

been injured. Therefore, you must consider these first two elements proven, and you need only

consider the third and fourth elements, and whether they have been proven by a preponderance of

the evidence. I will now explain each of those two elements.

       1. The Third Element – Negligence

       The third element of Mr. Gonzalez’s FELA claim is whether Metro-North or one of its

employees or agents was negligent. Mr. Gonzalez is not automatically entitled to recover if he was

injured during his employment. He can only recover from Metro-North if it, or its employees or

agents, were negligent. The parties dispute this element, and Mr. Gonzalez must prove it by a

preponderance of the evidence.

       At the outset, let me explain that, because a corporation can act only through its agents—

that is, people like its directors, officers, employees, or other authorized representatives—the law

holds a corporation responsible for all unlawful acts or omissions by such agents, provided such

unlawful acts or omissions are done within the scope of their authority. Acts done in the ordinary

course of employment or in the ordinary course of the corporation’s business are considered to be
                                                 14
         Case 1:18-cv-07660-RA Document 83 Filed 03/22/21 Page 22 of 62

DRAFT – 18 March 2021

within the scope of an employee’s authority. Accordingly, Metro North is responsible for the

negligent conduct of its employees acting within the scope of their employment.

       a. Negligence Defined

       What is negligence? Negligence is simply the failure to use the same degree of care which

a person of ordinary prudence would use under similar circumstances. Negligence may arise from

doing an act that a reasonable person would not have done under the same circumstances or from

failing to do an act that a reasonable person would have done under the same circumstances.

Ordinary care is not an absolute term, but a relative one. The conduct in question must be viewed

in light of all the surrounding circumstances.

       b. The Duty to Guard Against Foreseeable Risks

       This definition of negligence requires a defendant to guard against those risks or dangers

of which it knew, or, by the exercise of due care, should have known. In other words, the

defendant’s duty is measured by what a reasonably prudent person would anticipate or foresee as

creating a potential for harm resulting from particular circumstances. The Railroad is liable only

for the natural and foreseeable consequences of its actions or omissions. If a reasonable person

could not foresee injury resulting from his or her conduct, or if the person’s conduct was reasonable

in light of what could be foreseen, taking into consideration all of the knowledge and information

that was available at that time, there is no negligence. On the other hand, if a reasonable person

could foresee injury resulting from his or her conduct and if the conduct was unreasonable in light

of what could be foreseen, taking into consideration all of the knowledge and information that was

available at that time, there is negligence. The precise danger, occurrence, or injury sustained by

Mr. Gonzalez need not have been foreseeable; it is sufficient if the general type of injury Mr.

Gonzalez sustained and the general means by which it occurred were foreseeable.


                                                 15
         Case 1:18-cv-07660-RA Document 83 Filed 03/22/21 Page 23 of 62

DRAFT – 18 March 2021

        c.   Foreseeability Considerations

        How do you determine whether Metro-North knew—or, through the exercise of reasonable

care, should have known—of a particular risk or danger?

        First, you may consider any evidence presented concerning the actual knowledge of the

Railroad or its foreman or other agents.

        Second, you may consider any evidence presented concerning whether the risk was brought

to the attention of the Railroad or its foreman or other agents, such as through an employee’s

statements, complaints, or protests that a particular condition or assignment was dangerous.

        Third, you may consider whether a reasonably prudent person would have performed

inspections that would have brought the dangerous condition to the Railroad’s attention, or

whether a reasonably prudent person would have otherwise known of the condition.

        If you find by a preponderance of the evidence that a reasonably prudent person would

have taken reasonable precautions against a risk, based upon actual knowledge, complaints, or

reasonable inspections, and you find that Metro-North failed to take such reasonable precautions,

then you may find that Metro-North was negligent.

        d. Standard Varies With Level of Risk

        It is also important to note that the degree of care that a reasonably prudent person would

exercise varies with the level of risk. The greater the risk of harm, the greater the required level of

care.

        e. Continuing Duty to Provide Reasonably Safe Place to Work, Including Inspection

        The Railroad therefore has a duty to exercise reasonable care to provide employees with a

reasonably safe place to work, reasonably safe conditions in which to work, and reasonably safe

tools and equipment. The employer’s duty to provide a safe place to work may not be delegated to

a third party. This duty includes the obligation to inspect work areas and equipment and to take
                                                  16
         Case 1:18-cv-07660-RA Document 83 Filed 03/22/21 Page 24 of 62

DRAFT – 18 March 2021

reasonable precautions to protect employees from possible danger. This duty is a “continuing

duty,” meaning that it is not relieved by the fact that an employee’s work at the place in question

is fleeting or infrequent.

        An employer breaches its duty to provide a safe workplace when it knows or should know

of a potential hazard in the workplace but fails to exercise reasonable care to inform and protect

its employees. An employer’s otherwise reasonable conduct may become unreasonable if the

employer, after being informed that a condition is potentially dangerous, fails to investigate and,

if necessary, correct the problem.

        f. Summary of Negligence

        To summarize, if you find by a preponderance of the evidence that Metro North failed to

exercise reasonable care to provide Mr. Gonzalez with a reasonably safe place to work or

reasonably safe conditions, tools, or equipment, or that Metro North failed in any other way to

exercise reasonable care under the circumstances, you may find that Metro North was negligent.

        2. The Fourth Element—Causation

        I’ll now discuss the fourth element of Mr. Gonzalez’s FELA claim, causation. You should

consider the issue of causation only if you have found that Mr. Gonzalez has proven, by a

preponderance of the evidence, that the Railroad was negligent.

        The causation element requires you to determine whether Mr. Gonzalez has established

that his injury resulted, in whole or in part, from the Railroad’s negligence. In other words, if you

have found that the Railroad was negligent, then you must next decide whether Mr. Gonzalez has

proven that such negligence played a part, even the slightest part, in bringing about his injury.

        It is important to remember that there can be more than one cause of an injury. The fact

that there may be other causes does not preclude a finding for Mr. Gonzalez, as long as you find

that Metro-North’s negligence played any part, no matter how slight, in causing an injury to Mr.
                                                 17
         Case 1:18-cv-07660-RA Document 83 Filed 03/22/21 Page 25 of 62

DRAFT – 18 March 2021

Gonzalez. Even if you conclude that Metro-North failed to provide a reasonably safe place to work,

you cannot hold it liable unless that failure was a cause of Mr. Gonzalez’s injury. There must be a

causal connection.

       3. Summary of FELA Claim

       To summarize for you briefly, I have described for you the elements that Mr. Gonzalez

must prove by a preponderance of the evidence to prove his claim under FELA against Metro

North. The parties agree that: first, Metro North is a railroad engaged in interstate commerce; and

second, that Mr. Gonzalez was an employee of Metro North in interstate commerce, acting in the

course of his employment. You must determine whether Mr. Gonzalez has proven the third and

fourth elements, which are disputed, by a preponderance of the evidence. The third element is that

Metro North or one of its employees or agents was negligent. The fourth element is that such

negligence played a part, no matter how slight, in bringing about an injury to Mr. Gonzalez. If you

find that the third and fourth elements I have described have been satisfied, you will have found

the Defendant liable, and you should so indicate on the verdict form. As you will see, the verdict

form contains separate lines on which to record your findings as to the third and fourth elements

of Mr. Gonzalez’s claim.

       C. Affirmative Defenses

           1. Burden of Proof

       In addition to denying that Mr. Gonzalez has proven certain elements of his claim, the

Defendant in this case has asserted certain affirmative defenses. With respect to the affirmative

defenses that have been asserted by the Railroad, the burden of proof is upon the Railroad to

prove the material allegations of those affirmative defenses by a preponderance of the evidence.

           2. Contributory Negligence

       I have already explained that you may find the Railroad liable if it failed to
                                                18
         Case 1:18-cv-07660-RA Document 83 Filed 03/22/21 Page 26 of 62

DRAFT – 18 March 2021

provide the Plaintiff with a reasonably safe work environment or was otherwise negligent and if

such negligence played a part, even the slightest, in causing the Plaintiff’s injuries. If you find

that Mr. Gonzalez has satisfied his burden of proof on negligence and causation, then, before

considering damages, you must determine whether Mr. Gonzalez was negligent in causing his

own injury.

       In this case, Metro-North contends that Mr. Gonzalez’s injuries were due, at least in part,

to Mr. Gonzalez’s own negligence. This is referred to as “contributory negligence.” If you find

that Mr. Gonzalez was negligent, that does not prevent Mr. Gonzalez from recovering damages if

you find that Metro-North’s negligence also played a part in causing Mr. Gonzalez’s injuries.

Rather, it would result in a reduction of Mr. Gonzalez’s damages in proportion to the amount of

negligence attributable to Mr. Gonzalez, as I will explain in detail shortly.

       You will need to determine whether Mr. Gonzalez was contributorily negligent, and if so,

the extent to which his negligence contributed to the accident. To determine whether Mr.

Gonzalez was “contributorily negligent,” you apply the same definition of negligence discussed

earlier: that is, did Mr. Gonzalez take, or fail to take, actions which a reasonably prudent person

would have taken under the circumstances? You also apply the same rule of causation discussed

earlier: that is, did Mr. Gonzalez’s negligence, if any, play any part, even the slightest, in

bringing about his injuries? Metro North has the burden to establish the affirmative defense of

contributory negligence by a preponderance of the evidence.

           3. Comparative Negligence

       Now, if you find by a preponderance of the evidence that the Defendant was negligent

and that its negligence played a part in causing Plaintiff’s injuries; and if you also find by a

preponderance of the evidence that the Plaintiff was negligent and that his negligence played a

part in causing his own injuries; then you must determine the percentage to which Plaintiff’s
                                                  19
         Case 1:18-cv-07660-RA Document 83 Filed 03/22/21 Page 27 of 62

DRAFT – 18 March 2021

negligence, if any, contributed to his injuries. You will report this percentage on the verdict form

which I will discuss shortly, and then after you return your verdict, I will decrease the amount of

damages you have found, if any, by the percentage by which you find the Plaintiff’s negligence

contributed to his own injuries. As I will remind you when I discuss damages in detail, if you

reach the issue of damages, you should address the question of damages as a separate matter

from the issue of contributory negligence.

       D. Damages

       I will now turn to discussing damages. You are to reach the issue of damages if, but only

if, you find that Mr. Gonzalez has established the first four elements of his FELA claim, as I have

explained them to you, by a preponderance of the evidence. You should not assume that Mr.

Gonzalez is entitled to recover damages merely because I am instructing you on how to calculate

damages. That is for you to decide. I am instructing you on damages only so that you will have all

the guidance you need should you decide that he is entitled to damages.


       1. Damages Generally

       The burden is on Mr. Gonzalez to prove damages by a preponderance of the evidence. You

may award damages to compensate Mr. Gonzalez for injuries that he has proven he suffered as a

result of the Railroad’s negligence. You are not permitted to award damages for an injury that is

speculative or conjectural. Thus, Mr. Gonzalez is not entitled to recover damages if he fails to

carry the burden of proving the existence of an injury and that the injury was caused by the

Railroad’s negligence.

       Your award of damages must be fair and just. It must be neither excessive nor inadequate;

it must be reasonable. In awarding damages, you must be guided by dispassionate common sense.

Computing damages may be difficult, but you must not let that difficulty lead you to engage in

                                                 20
           Case 1:18-cv-07660-RA Document 83 Filed 03/22/21 Page 28 of 62

DRAFT – 18 March 2021

arbitrary guesswork. On the other hand, the law does not require Mr. Gonzalez to prove the amount

of his losses with mathematical precision but only with as much definiteness and accuracy as the

circumstances permit. In all instances, you are to use sound discretion in fixing an award of

damages, drawing reasonable inferences where you deem appropriate from the evidence. The

purpose of compensatory damages is to make the plaintiff whole, not for him to recover more than

what he lost.

       In this case, the statute Mr. Gonzalez is suing under is the only way he can be compensated

for his injury. You should therefore disregard any knowledge you may have about other means by

which employees can be compensated for on-the-job injury.


       2. Categories of Recoverable Damages

       Under the FELA, Mr. Gonzalez, if he has sustained his burden of proof as to the Railroad’s

liability, may recover for the following types of damages.

       First, he may recover for loss of earnings from the time of the accident to the present. For

lost earnings, you should determine the amount of income Mr. Gonzalez proved he lost from the

date of his injury until today, due to his injury. Any award you make for earnings lost to date must

not be the result of speculation. Any award must be calculated based on (1) the period of time that

you find Mr. Gonzalez was disabled from working by the injuries caused by Metro North’s

negligence, and (2) the amount you find that Mr. Gonzalez would have earned had he not been

injured.

       Second, he may recover for pain, suffering, and mental anguish, including the effect of his

injury on his normal pursuits and pleasures of life, experienced from the date of the injury to the

present. The term “pain and suffering” means any mental suffering, including emotional suffering,

or any resultant physical ailment caused by the Railroad’s negligence. In determining the amount,

                                                21
         Case 1:18-cv-07660-RA Document 83 Filed 03/22/21 Page 29 of 62

DRAFT – 18 March 2021

if any, to award Mr. Gonzalez for pain and suffering, you may take into account any effect that his

injury has had on his ability to enjoy life. Loss of enjoyment of life involves the loss of the ability

to perform daily tasks, to participate in the activities that were a part of the person’s life before the

injury, and to experience the pleasures of life.

        Third, he may recover for pain, suffering and mental anguish, if any, as you may reasonably

find he is likely to endure in the future as a result of his injury. If you determine that Mr. Gonzalez

will continue to experience pain and suffering caused by the injury into the future, you should

include in your damage award reasonable compensation for his future pain and suffering.

        Mr. Gonzalez may also recover out-of-pocket expenses, such as medical expenses.

        In considering Mr. Gonzalez’s claim for pain and suffering damages, I instruct you that

there is no requirement that evidence of the monetary value of intangible things such as pain and

suffering be introduced into evidence. There is no exact standard or formula for fixing the

compensation to be awarded for these elements of damages. You must use your own good

judgment and common sense. But any award you choose must be fair and reasonable and must be

commensurate with the pain and discomfort Mr. Gonzalez has proven he actually endured or will

in the future endure as a result of his injury.

        If you make any award of damages, such award is not subject to federal income

taxes, and you should not consider such taxes in determining the amount of damages, if

any, to award. Further, as previously mentioned, do not reduce your damages award based on

any finding you may have made regarding contributory negligence.


        3. Discounting Future Damages

        Damages for future pain and suffering compensate the Plaintiff for damages he will incur

over time in the future. A given sum of money in hand now is worth more than the same sum of
                                                   22
         Case 1:18-cv-07660-RA Document 83 Filed 03/22/21 Page 30 of 62

DRAFT – 18 March 2021

money paid in the future because the sum of money now in hand may be invested and earn interest.

Thus, if you make an award for future pain and suffering, you must reduce each annual installment

to its present value to account for the fact that he will receive a lump sum payment for future

damages. This process is referred to as “discounting to present value.”

        To discount the amount of future pain and suffering, if any, to present value, you should

use the “real interest rate” method. In the “real interest rate” approach, it is assumed that the interest

rate which could be earned on a given sum of money is offset, either partially or completely, by

general inflation, with the remaining interest rate representing the “real” rate of interest. Although

economists disagree on this subject, I charge you that a discount rate between one and three percent

would be a reasonable “real” rate of interest. Once you have determined the appropriate discount

rate, if any, you should apply it to the amount of future pain and suffering for each year. The sum

of all the annual figures, after discounting, equals the award for future pain and suffering.




                                                   23
         Case 1:18-cv-07660-RA Document 83 Filed 03/22/21 Page 31 of 62

DRAFT – 18 March 2021

                              DELIBERATIONS OF THE JURY

       Ladies and gentlemen of the jury, that concludes the substantive portion of my

instructions to you. You are about to go into the jury room and begin your deliberations. I will

now give you a few final instructions on those deliberations.

A.     Selection and Duties of Foreperson

       Before you begin deliberating, you should by your own vote select one of you to sit as your

foreperson. The foreperson doesn’t have any more power or authority than any other juror, and

his or her vote or opinion doesn’t count for any more than any other juror’s vote or opinion. The

foreperson is merely your spokesperson to the court. He or she will send out any notes, and when

the jury has reached a verdict, he or she will notify the marshal that the jury has reached a verdict,

and you will come into open court and give the verdict.

B.     Right to See Exhibits and Hear Testimony; Communication with the Court

       All of the exhibits admitted into evidence will be sent to the jury room with you. If you

want any of the testimony read, you may request that. Please remember that it is not always easy

to locate what you might want, so be as specific as you possibly can be in requesting portions of

the testimony. If you want any further explanation of the law as I have explained it to you, you

may also request that.

       Your requests for testimony—in fact any communications with the Court—should be made

to me in writing, signed, dated, and timed by your foreperson, and given to one of the marshals.

In any event, do not tell me or anyone else how the jury stands on any issue until after a unanimous

verdict is reached and announced in open court by your foreperson.

C.     Notes

       Some of you have taken notes periodically throughout this trial. I want to emphasize to

you, as you are about to begin your deliberations, that notes are simply an aid to memory. Notes
                                                 24
          Case 1:18-cv-07660-RA Document 83 Filed 03/22/21 Page 32 of 62

DRAFT – 18 March 2021

that any of you may have made may not be given any greater weight or influence than the

recollections or impressions of other jurors, whether from notes or memory, with respect to the

evidence presented or what conclusions, if any, should be drawn from such evidence. All jurors’

recollections are equal. If you can’t agree on what you remember the testimony was, you can ask

to have the transcript read back.

D.       Duty to Deliberate; Unanimous Verdict

         Shortly, you will retire to decide the case. You must base your verdict solely on the

evidence and these instructions as to the law, and you are obliged on your oath as jurors to follow

the law as I instruct you, whether you agree or disagree with the particular law in question.

It is your duty as jurors to consult with one another and to deliberate with a view to reaching an

agreement. Each of you must decide the case for himself or herself, but you should do so only

after a consideration of the case with your fellow jurors, and you should not hesitate to change an

opinion when convinced that it is erroneous. Discuss and weigh your respective opinions

dispassionately, without regard to sympathy, without regard to prejudice or favor for either party,

and adopt that conclusion which in your good conscience appears to be in accordance with the

truth.

         Again, your verdict must be unanimous, but you are not bound to surrender your honest

convictions concerning the effect or weight of the evidence for the mere purpose of returning a

verdict or solely because of the opinion of other jurors. Each of you must make your own decision

about the proper outcome of this case based on your consideration of the evidence and your

discussions with your fellow jurors. No juror should surrender his or her conscientious beliefs

solely for the purpose of returning a unanimous verdict.

         Remember at all times, you are not partisans. You are judges—judges of the facts. Your

sole interest is to seek the truth from the evidence in the case.
                                                  25
         Case 1:18-cv-07660-RA Document 83 Filed 03/22/21 Page 33 of 62

DRAFT – 18 March 2021

        If you are divided, do not report how the vote stands and if you have reached a verdict do

not report what it is until you are asked in open court.

E.      Verdict Form

        Your verdict will take the form of a special verdict comprising your answers to written

questions. Your answer to each question must reflect your unanimous verdict on each question.

In a few moments, I will give you the verdict form with the questions for you to answer and you

will retire to deliberate your decision.

        You should answer every question except where the verdict form indicates otherwise. You

should also proceed through the questions in the order in which they are listed.

F.      Return of Verdict

        After you have reached a verdict, your foreperson will fill in the form that has been given

to you, you will all sign and date it, and your foreperson will advise the marshal outside your door

that you are ready to return to the courtroom.

        I will stress that each of you must be in agreement with the verdict which is announced in

court. Once your verdict is announced by your foreperson in open court and officially recorded,

it cannot ordinarily be revoked.

                                           CONCLUSION

        In conclusion, ladies and gentlemen, I am sure that if you listen to the views of your fellow

jurors, if you apply your own common sense, and if you follow my instructions on the law, you

will reach a fair verdict here.




                                                 26
      Case 1:18-cv-07660-RA Document 83 Filed 03/22/21 Page 34 of 62


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                  COURT EXHIBIT 3
----------------------------------- X
                                    :
NEIL GONZALEZ,                      :
                                    :
                        Plaintiff,  :
                                    :
      v.                            :         Case No.: 18-CV-7660 (RA)
                                    :
METRO-NORTH COMMUTER RAILROAD,      :
                                    :
                        Defendant.  :
                                    :
                                    :
----------------------------------- X




                       JURY INSTRUCTIONS

                            March 19, 2021
         Case 1:18-cv-07660-RA Document 83 Filed 03/22/21 Page 35 of 62


                                  GENERAL INSTRUCTIONS

A.      Introductory Remarks

       Members of the jury, you have now heard all of the evidence in the case as well as the final

arguments of the parties. You have paid careful attention to the evidence, and I am confident that

you will act together with fairness and impartiality to reach a just verdict in the case.

       Now it is time for me to instruct you as to the law that governs the case. There are three

parts to these instructions. First, I’m going to give you some general instructions about your role,

and about how you are to decide the facts of the case. Most of these instructions would apply to

just about any trial. Second, I’ll give you some specific instructions about the legal rules applicable

to this particular case. Third, I’ll give you some final instructions about procedure.

       Listening to these instructions may not be easy. It is important however that you listen

carefully and concentrate. I ask you for patient cooperation and attention. You’ll notice that I’m

reading these instructions from a prepared text. It would be more lively, no doubt, if I just

improvised. But it’s important that I not do that. The law is made up of words, and those words

are very carefully chosen. So when I tell you the law, it’s critical that I use exactly the right words.

       Because my instructions are lengthy, I have provided each of you with a copy of them, not

only so that you can follow them as I read them now, but also so that you can have them with you

for reference as you deliberate. Nonetheless, feel free to just listen for now.

B.      Role of the Court

       My duty at this point is to instruct you as to the law. It is your duty to accept these

instructions of law and to apply them to the facts as you determine them. With respect to legal

matters, you must take the law as I give it to you. If any attorney has stated a legal principle

different from any that I state to you in my instructions, it is my instructions that you must follow.

You must not substitute your own notions or opinions of what the law is or ought to be.
                                                   2
         Case 1:18-cv-07660-RA Document 83 Filed 03/22/21 Page 36 of 62


C.      Role of the Jury

        As members of the jury, you are the sole and exclusive judges of the facts. You evaluate

the evidence. You determine the credibility of the witnesses. You resolve such conflicts as there

may be in the testimony. You draw whatever reasonable inferences you decide to draw from the

facts as you have determined them, and you determine the weight of the evidence.

        Do not conclude from any of my questions or any of my rulings on objections or anything

else I have done during this trial that I have any view as to the credibility of the witnesses or how

you should decide the case.

        It is your sworn duty, and you have taken the oath as jurors, to determine the facts. Any

opinion I might have regarding the facts is of absolutely no consequence.

D.      Role of Counsel

        It is the duty of the attorneys to object when the other side offers testimony or other

evidence that the attorney believes is not properly admissible. It is my job to rule on those

objections. Therefore, why an objection was made or why I ruled on it the way I did is not your

concern. You should draw no inference from the fact that an attorney objects to any evidence.

Nor should you draw any inference from the fact that I might have sustained or overruled an

objection.

        The personalities and the conduct of counsel in the courtroom are not in any way at issue.

If you formed reactions of any kind to any of the lawyers in the case, favorable or unfavorable,

whether you approved or disapproved of their behavior as advocates, those reactions should not

enter into your deliberations.

        During the course of the trial, I may have had to correct the presentation of an attorney, for

example, to ask them to rephrase a question. You should draw no inference against him or her or

the client. It is the duty of the attorneys to advocate on behalf of their clients.
                                                   3
         Case 1:18-cv-07660-RA Document 83 Filed 03/22/21 Page 37 of 62


        From time to time, the lawyers and I had conferences out of your hearing. These

conferences involved procedural and other legal matters, and none of the events relating to these

conferences should enter into your deliberations at all.

E.      Sympathy or Bias

        Under your oath as jurors you are not to be swayed by sympathy or prejudice. Your verdict

must be based solely upon the evidence developed at this trial, or the lack thereof. It must be clear

to you that once you let fear or prejudice or bias or sympathy interfere with your thinking, there is

a risk that you will not arrive at a true and just verdict.

        It would be improper for you to consider any personal feelings you may have about one of

the parties’ race, religion, national origin, gender or age, sexual orientation, disability or physical

appearance. It would be equally improper for you to allow any feelings you might have about the

nature of the claim against the defendant to influence you in any way. The parties in this case are

entitled to a trial free from prejudice and bias. Our judicial system cannot work unless you reach

your verdict through a fair and impartial consideration of the evidence.

F.      All Persons Equal Before the Law

        In reaching your verdict, you must remember that all parties stand equal before a jury in

the courts of the United States. You should consider and decide this case as a dispute between

parties of equal standing before the law, and of equal worth. All persons and entities deserve fair,

impartial, and conscientious consideration by you. The defendant in this case is a railroad

company rather than an individual, but that must not affect your decision. All parties expect that

you will fairly and impartially consider all of the evidence, follow the law as it is now being given

to you, and reach a just verdict, regardless of the consequences.




                                                    4
         Case 1:18-cv-07660-RA Document 83 Filed 03/22/21 Page 38 of 62


G.     Burden of Proof

       As this is a civil case, the plaintiff, Mr. Gonzalez, has the burden of proving his claims by

a preponderance of the evidence. This means that the plaintiff must prove by a preponderance of

the evidence each and every disputed element of his claim. If you find that the plaintiff has failed

to establish a claim by a preponderance of the evidence, you must decide against him on that claim.

       What does a “preponderance of the evidence” mean?                To establish a fact by a

preponderance of the evidence means to prove that the fact is more likely true than not true. A

preponderance of the evidence means the greater weight of the evidence. It refers to the quality

and persuasiveness of the evidence, not to the number of witnesses or documents. In determining

whether a claim has been proved by a preponderance of the evidence, you may consider the

relevant testimony of all witnesses, regardless of who may have called them, and all the relevant

exhibits received in evidence, regardless of who may have produced them.

       If you find that the credible evidence on a given issue is evenly divided between the

parties—that it is equally probable that one side is right as it is that the other side is right—then

you must decide that issue against the party having this burden of proof. That is because the party

bearing this burden must prove more than simple equality of evidence—the party must prove the

element at issue by a preponderance of the evidence. On the other hand, the party with this burden

of proof need prove no more than a preponderance. So long as you find that the scales tip, however

slightly, in favor of the party with this burden of proof—that what the party claims is more likely

true than not true—then that element will have been proved by a preponderance of the evidence.

       In this case, the Plaintiff has the burden of proving each element of his claim.

       One final note on the burden of proof: some of you may have heard of “proof beyond a

reasonable doubt.” As I told you at the beginning of the trial, “beyond a reasonable doubt” is the



                                                 5
         Case 1:18-cv-07660-RA Document 83 Filed 03/22/21 Page 39 of 62


standard of proof in a criminal trial. It does not apply to a civil case such as this and you should

put it out of your mind.

H.     What Is and Is Not Evidence

       In determining the facts, you must rely upon your own recollection of the evidence. The

evidence in this case is the sworn testimony of the witnesses and the exhibits received in evidence.

However, testimony that I may have stricken or excluded is not evidence and may not be

considered by you in rendering your verdict. Also, if certain testimony was received for a limited

purpose, you must follow the limiting instructions I gave you, and use the evidence only for the

purpose I indicated.

       The only exhibits that are evidence in this case are those that were received in evidence.

Exhibits marked for identification but not admitted are not evidence, nor are materials that were

used only to refresh a witness’s recollection.

       As I told you at the start of this case, statements and arguments by lawyers are not evidence,

because the lawyers are not witnesses. What they have said to you in their opening statements and

in their summations is intended to help you understand the evidence to reach your verdict.

However, if your recollection of the facts differs from the lawyers’ statements, it is your

recollection that controls.

       For the same reasons, you are not to consider a lawyer’s questions as evidence. It is the

witnesses’ answers that are evidence, not the questions. Similarly, any statements that I may have

made do not constitute evidence. It is for you alone to decide the weight, if any, to be given to the

testimony you have heard and the exhibits you have seen.

       Finally, this means, of course, that anything you may have heard or read in the news media

or anything outside of this courtroom may play no role in your deliberations. Your decision in this

case must be made solely on the evidence presented at trial.
                                                 6
         Case 1:18-cv-07660-RA Document 83 Filed 03/22/21 Page 40 of 62


I.     Direct and Circumstantial Evidence

       Generally, there are two types of evidence that you may consider in reaching your verdict.

One type of evidence is direct evidence. Direct evidence is testimony by a witness about

something he knows by virtue of his or her own senses—something he has seen, felt, touched, or

heard. For example, if a witness testified that when he or she left the house this morning, it was

raining, that would be direct evidence about the weather.

       Circumstantial evidence is evidence from which you may infer the existence of certain

facts. For example, assume that when you came into the courthouse this morning the sun was

shining and it was a nice day. Assume that the courtroom blinds were drawn and you could not

look outside. As you were sitting here, someone walked in with an umbrella, which was dripping

wet. Then a few minutes later another person entered with a wet raincoat. Now, you cannot look

outside of the courtroom and you cannot see whether or not it is raining. So you have no direct

evidence of that fact. But on the combination of facts that I have asked you to assume, it would

be reasonable and logical for you to conclude that it had been raining.

       That is all there is to circumstantial evidence. You infer on the basis of reason, experience,

and common sense from one established fact the existence or non-existence of some other fact.

As you can see, the matter of drawing inferences from facts in evidence is not a matter of

guesswork or speculation.     An inference is a logical, factual conclusion which you might

reasonably draw from other facts that have been proven. Many material facts—such as what a

person was thinking or intending—can rarely be proved by direct evidence.

       Circumstantial evidence is as valuable as direct evidence. The law makes no distinction

between direct and circumstantial evidence.




                                                 7
          Case 1:18-cv-07660-RA Document 83 Filed 03/22/21 Page 41 of 62


        There are times when different inferences may be drawn from the evidence. The plaintiff

asks you to draw one set of inferences. The defendant asks you to draw another. It is for you, and

for you alone, to decide what inferences you will draw.

J.      Witness Credibility

        You have had the opportunity to observe the witnesses. It is now your job to decide how

believable each witness was in his or her testimony. You are the sole judges of the credibility of

each witness and of the importance of his or her testimony.

        You should carefully scrutinize all of the testimony of each witness, the circumstances

under which each witness testified, the impression the witness made when testifying, the

relationship of the witness to the controversy and the parties, the witness’s bias or impartiality, the

reasonableness of the witness’s statement, the strength or weakness of the witness’s recollection

viewed in the light of all other testimony, and any other matter in evidence that may help you

decide the truth and the importance of each witness’s testimony.

        In other words, what you must try to do in deciding credibility is to size a witness up in

light of his or her demeanor, the explanations given and all of the other evidence in the case. How

did the witness appear? Was the witness candid, frank, and forthright; or, did the witness seem to

be evasive or suspect in some way? How did the way the witness testified on direct examination

compare with how the witness testified on cross-examination? Was the witness consistent or

contradictory? Did the witness appear to know what he was talking about? Did the witness strike

you as someone who was trying to report his or her knowledge accurately? These are examples

of the kinds of common sense questions you should ask yourselves in deciding whether a witness

is, or is not, truthful.

        In passing upon the credibility of a witness, you may take into account any inconsistencies

or contradictions as to material matters in his or her testimony. You should also take into account
                                                  8
         Case 1:18-cv-07660-RA Document 83 Filed 03/22/21 Page 42 of 62


any evidence that the witness who testified may benefit in some way from the outcome in this case.

Likewise, you should note any evidence of hostility or affection that the witness may have towards

one of the parties. Such bias or interest in the outcome creates a motive to testify falsely. It is

your duty to consider whether the witness has permitted any such bias or interest to color his or

her testimony and bear that factor in mind when evaluating the credibility of the testimony.

        This is not to suggest that every witness who has an interest in the outcome of a case will

testify falsely. It is for you to decide to what extent, if at all, the witness’s interest has affected or

colored his or her testimony.

        If you find that any witness has willfully testified falsely as to any material fact, you have

the right to reject the testimony of that witness in its entirety. On the other hand, even if you find

that a witness has testified falsely about one matter, you may reject as false that portion of his or

her testimony and accept as true any other portion of the testimony which you find credible or

which you may find corroborated by other evidence in this case. A witness may be inaccurate,

contradictory, or even untruthful in some aspects, and yet be truthful and entirely credible in other

aspects of his or her testimony.

        The ultimate question for you to decide in passing upon credibility is: did the witness tell

the truth before you? It is for you to say whether his or her testimony at this trial was truthful in

whole or in part.

K.      Expert Witnesses

        You will recall that several medical doctors testified as experts and gave their opinions

concerning Plaintiff’s physical condition. Experts are witnesses who have acquired learning or

experience in science or a specialized area of knowledge by education, experience or training.

They are permitted to give their opinions on matters in which they profess to be experts and to



                                                    9
         Case 1:18-cv-07660-RA Document 83 Filed 03/22/21 Page 43 of 62


give the reasons for their opinions. Someone who is experienced in a field may assist you in

understanding the evidence and in reaching your independent decision of the facts.

       Your role in judging credibility applies to experts as well as other witnesses. You should

judge the expert testimony in the same way that you judge the testimony of any other witness. In

weighing expert testimony, you should consider the factors that generally bear upon the credibility

of a witness, as well as the expert witness’s education, training and experience, the soundness of

the reasons given for the opinion and all the other evidence in the case. You should also consider

whether the factual assumptions on which the expert relied were proven.

L.     Use of Depositions as Evidence

       During the trial, certain testimony has been presented by way of a prerecorded deposition.

The deposition consisted of sworn answers of the witness to questions asked by attorneys for the

parties to the case in advance of the trial. The testimony of a witness who, for some reason, is not

present to testify from the witness stand may be presented in writing under oath or by video. Such

testimony is entitled to the same consideration and is to be judged as to credibility, weighed, and

otherwise considered by you, insofar as possible, in the same way as if the witness had been present

and had testified from the witness stand. You should not draw any negative inference against

either party for introducing evidence by presenting deposition testimony instead of live testimony.

M.     Prior Inconsistent Statement

       You have heard evidence that certain witnesses may have made statements on earlier

occasions which counsel argue are inconsistent with their trial testimony. Evidence of a prior

inconsistent statement by someone who is not a plaintiff or a defendant is not to be considered by

you as affirmative evidence in determining liability. Evidence of any such prior inconsistent

statements was placed before you for the limited purpose of helping you decide whether to believe

the trial testimony of the witness who may have contradicted himself or herself. If you find that a
                                                10
         Case 1:18-cv-07660-RA Document 83 Filed 03/22/21 Page 44 of 62


witness made an earlier statement that conflicts with that witness’s trial testimony, you may

consider that fact in deciding how much of the trial testimony, if any, to believe.

        In making this determination, you may consider whether the witness purposely made a

false statement or whether it was an innocent mistake; whether the inconsistency concerns an

important fact, or whether it had to do with a small detail; whether the witness had an explanation

for the inconsistency; and whether that explanation appealed to your common sense.

        It is exclusively your duty, based upon all the evidence and your own good judgment, to

determine whether the prior statement was inconsistent, and if so how much, if any, weight to be

given to the inconsistent statement in determining whether to believe all or part of the witness’s

testimony.

        Where, however, the witness is the plaintiff or the defendant—in the case of Metro North,

a company official or any other person in a managerial position—and who by a prior statement

has admitted some fact or facts against her, his, or its interest, then such statement, if knowingly

made, may be considered as evidence of the truth of the fact or facts admitted by that party, as well

as for the credibility of the party as a witness. Again, how much, if any, weight to be given to the

prior statement is up to you.

N.      All Available Witnesses or Evidence Need Not Be Produced

        The law does not require any party to call as witnesses all persons who may have been

present at any time or place involved in the case, or who may appear to have some knowledge of

the matters at issue in this trial. You should not draw any negative inference against any party

with respect to any issue in dispute based on their failure to produce a witness. Nor does the law

require any party to produce as exhibits all papers and things mentioned in the evidence in the

case.



                                                 11
         Case 1:18-cv-07660-RA Document 83 Filed 03/22/21 Page 45 of 62


       The weight of the evidence is not necessarily determined by the number of witnesses

testifying to the existence or nonexistence of any fact. You may find that the testimony of one

witness as to any fact is more probative or compelling than the testimony of a larger number of

witnesses to the contrary.




                                              12
         Case 1:18-cv-07660-RA Document 83 Filed 03/22/21 Page 46 of 62


SUBSTANTIVE INSTRUCTIONS

       I will turn now to my instructions on the substantive law to be applied to this case.

       A. Overview of Plaintiff’s Claim

       Mr. Gonzalez’s claim arises under a federal statute, the Federal Employers’ Liability Act,

or FELA. FELA provides, in substance, that every railroad engaged in interstate commerce shall

be liable in damages for injuries to its employees resulting in whole or in part from the negligence

of any of its officers, agents or employees, or from any defect or deficiency, due to the railroad’s

negligence, in its cars, machinery, track, roadbed, or work areas. Mr. Gonzalez seeks money

damages from Metro-North Commuter Railroad to compensate him for a personal injury he claims

to have sustained as a result of the Railroad’s negligence. The Railroad claims that it provided Mr.

Gonzalez with a reasonably safe workplace and that any injuries suffered by Mr. Gonzalez were

caused in whole or in part by his own negligence.

       In reaching a verdict, you must bear in mind that Mr. Gonzalez, as the Plaintiff, bears the

burden of proving each essential element of his claim by a preponderance of the evidence, unless

I instruct you otherwise. You have each been given a verdict sheet with questions you must answer

in the order presented regarding Mr. Gonzalez’s claim.

       B. The Elements of Plaintiff’s Claim

       In order for Mr. Gonzalez to prevail on his claim under the FELA, he must prove, by a

preponderance of the evidence, each of the following elements:

       First, that Metro North is a railroad engaged in interstate commerce;

       Second, that Mr. Gonzalez was an employee of the Railroad in interstate commerce, acting

in the course of his employment;

       Third, that the Railroad or one of its employees or agents was negligent; and



                                                13
         Case 1:18-cv-07660-RA Document 83 Filed 03/22/21 Page 47 of 62


       Fourth, that such negligence played a part, no matter how slight, in bringing about Mr.

Gonzalez’s injury.

       If you find that all four of these elements are satisfied, you will then be asked to consider

damages, which I will discuss later. If you do not find all four of these elements satisfied, you are

not to reach the issue of damages.

       The parties have agreed that the first two elements are satisfied, namely, that Metro-North

is a railroad engaged in interstate commerce; and that Mr. Gonzalez was an employee of Metro-

North in interstate commerce, and was acting in the course of his employment when he claims he

was injured on August 10, 2016. The parties also agree that the defendant maintained, operated

and controlled the Mott Haven Yard platform in the Bronx, where Mr. Gonzalez claims to have

been injured. Therefore, you must consider these first two elements proven, and you need only

consider the third and fourth elements, and whether they have been proven by a preponderance of

the evidence. I will now explain each of those two elements.

       1. The Third Element – Negligence

       The third element of Mr. Gonzalez’s FELA claim is whether Metro-North or one of its

employees or agents was negligent. Mr. Gonzalez is not automatically entitled to recover if he was

injured during his employment. He can only recover from Metro-North if it, or its employees or

agents, were negligent. The parties dispute this element, and Mr. Gonzalez must prove it by a

preponderance of the evidence.

       At the outset, let me explain that, because a corporation can act only through its agents—

that is, people like its directors, officers, employees, or other authorized representatives—the law

holds a corporation responsible for all unlawful acts or omissions by such agents, provided such

unlawful acts or omissions are done within the scope of their authority. Acts done in the ordinary

course of employment or in the ordinary course of the corporation’s business are considered to be
                                                 14
         Case 1:18-cv-07660-RA Document 83 Filed 03/22/21 Page 48 of 62


within the scope of an employee’s authority. Accordingly, Metro North is responsible for the

negligent conduct of its employees acting within the scope of their employment.

       a. Negligence Defined

       What is negligence? Negligence is simply the failure to use the same degree of care which

a person of ordinary prudence would use under similar circumstances. Negligence may arise from

doing an act that a reasonable person would not have done under the same circumstances or from

failing to do an act that a reasonable person would have done under the same circumstances.

Ordinary care is not an absolute term, but a relative one. The conduct in question must be viewed

in light of all the surrounding circumstances.

       b. The Duty to Guard Against Foreseeable Risks

       This definition of negligence requires a defendant to guard against those risks or dangers

of which it knew, or, by the exercise of due care, should have known. In other words, the

defendant’s duty is measured by what a reasonably prudent person would anticipate or foresee as

creating a potential for harm resulting from particular circumstances. The Railroad is liable only

for the natural and foreseeable consequences of its actions or omissions. If a reasonable person

could not foresee injury resulting from his or her conduct, or if the person’s conduct was reasonable

in light of what could be foreseen, taking into consideration all of the knowledge and information

that was available at that time, there is no negligence. On the other hand, if a reasonable person

could foresee injury resulting from his or her conduct and if the conduct was unreasonable in light

of what could be foreseen, taking into consideration all of the knowledge and information that was

available at that time, there is negligence. The precise danger, occurrence, or injury sustained by

Mr. Gonzalez need not have been foreseeable; it is sufficient if the general type of injury Mr.

Gonzalez sustained and the general means by which it occurred were foreseeable.



                                                 15
         Case 1:18-cv-07660-RA Document 83 Filed 03/22/21 Page 49 of 62


        c.   Foreseeability Considerations

        How do you determine whether Metro-North knew—or, through the exercise of reasonable

care, should have known—of a particular risk or danger?

        First, you may consider any evidence presented concerning the actual knowledge of the

Railroad or its foreman or other agents.

        Second, you may consider any evidence presented concerning whether the risk was brought

to the attention of the Railroad or its foreman or other agents, such as through an employee’s

statements, complaints, or protests that a particular condition or assignment was dangerous.

        Third, you may consider whether a reasonably prudent person would have performed

inspections that would have brought the dangerous condition to the Railroad’s attention, or

whether a reasonably prudent person would have otherwise known of the condition.

        If you find by a preponderance of the evidence that a reasonably prudent person would

have taken reasonable precautions against a risk, based upon actual knowledge, complaints, or

reasonable inspections, and you find that Metro-North failed to take such reasonable precautions,

then you must find that Metro-North was negligent.

        d. Standard Varies With Level of Risk

        It is also important to note that the degree of care that a reasonably prudent person would

exercise varies with the level of risk. The greater the risk of harm, the greater the required level of

care.

        e. Continuing Duty to Provide Reasonably Safe Place to Work, Including Inspection

        The Railroad therefore has a duty to exercise reasonable care to provide employees with a

reasonably safe place to work, reasonably safe conditions in which to work, and reasonably safe

tools and equipment. The employer’s duty to provide a safe place to work may not be delegated to

a third party. This duty includes the obligation to inspect work areas and equipment and to take
                                                  16
         Case 1:18-cv-07660-RA Document 83 Filed 03/22/21 Page 50 of 62


reasonable precautions to protect employees from possible danger. This duty is a “continuing

duty,” meaning that it is not relieved by the fact that an employee’s work at the place in question

is fleeting or infrequent.

        An employer breaches its duty to provide a safe workplace when it knows or should know

of a potential hazard in the workplace but fails to exercise reasonable care to inform and protect

its employees. An employer’s otherwise reasonable conduct may become unreasonable if the

employer, after being informed that a condition is potentially dangerous, fails to investigate and,

if necessary, correct the problem.

        f. Summary of Negligence

        To summarize, if you find by a preponderance of the evidence that Metro North failed to

exercise reasonable care to provide Mr. Gonzalez with a reasonably safe place to work or

reasonably safe conditions, tools, or equipment, or that Metro North failed in any other way to

exercise reasonable care under the circumstances, you must find that Metro North was negligent.

        2. The Fourth Element—Causation

        I’ll now discuss the fourth element of Mr. Gonzalez’s FELA claim, causation. You should

consider the issue of causation only if you have found that Mr. Gonzalez has proven, by a

preponderance of the evidence, that the Railroad was negligent.

        The causation element requires you to determine whether Mr. Gonzalez has established

that his injury resulted, in whole or in part, from the Railroad’s negligence. In other words, if you

have found that the Railroad was negligent, then you must next decide whether Mr. Gonzalez has

proven that such negligence played a part, even the slightest part, in bringing about his injury.

        It is important to remember that there can be more than one cause of an injury. The fact

that there may be other causes does not preclude a finding for Mr. Gonzalez, as long as you find

that Metro-North’s negligence played any part, no matter how slight, in causing an injury to Mr.
                                                 17
         Case 1:18-cv-07660-RA Document 83 Filed 03/22/21 Page 51 of 62


Gonzalez. Even if you conclude that Metro-North failed to provide a reasonably safe place to work,

you cannot hold it liable unless that failure was a cause of Mr. Gonzalez’s injury. There must be a

causal connection.

       3. Summary of FELA Claim

       To summarize for you briefly, I have described for you the elements that Mr. Gonzalez

must prove by a preponderance of the evidence to prove his claim under FELA against Metro

North. The parties agree that: first, Metro North is a railroad engaged in interstate commerce; and

second, that Mr. Gonzalez was an employee of Metro North in interstate commerce, acting in the

course of his employment. You must determine whether Mr. Gonzalez has proven the third and

fourth elements, which are disputed, by a preponderance of the evidence. The third element is that

Metro North or one of its employees or agents was negligent. The fourth element is that such

negligence played a part, no matter how slight, in bringing about an injury to Mr. Gonzalez. If you

find that the third and fourth elements I have described have been satisfied, you will have found

the Defendant liable, and you should so indicate on the verdict form. As you will see, the verdict

form contains separate lines on which to record your findings as to the third and fourth elements

of Mr. Gonzalez’s claim.

       C. Affirmative Defenses

           1. Burden of Proof

       In addition to denying that Mr. Gonzalez has proven certain elements of his claim, the

Defendant in this case has asserted certain affirmative defenses. With respect to the affirmative

defenses that have been asserted by the Railroad, the burden of proof is upon the Railroad to

prove the material allegations of those affirmative defenses by a preponderance of the evidence.

           2. Contributory Negligence

       I have already explained that you must find the Railroad liable if it failed to
                                                 18
         Case 1:18-cv-07660-RA Document 83 Filed 03/22/21 Page 52 of 62


provide the Plaintiff with a reasonably safe work environment or was otherwise negligent and if

such negligence played a part, even the slightest, in causing the Plaintiff’s injuries. If you find

that Mr. Gonzalez has satisfied his burden of proof on negligence and causation, then, before

considering damages, you must determine whether Mr. Gonzalez was negligent in causing his

own injury.

       In this case, Metro-North contends that Mr. Gonzalez’s injuries were due, at least in part,

to Mr. Gonzalez’s own negligence. This is referred to as “contributory negligence.” If you find

that Mr. Gonzalez was negligent, that does not prevent Mr. Gonzalez from recovering damages if

you find that Metro-North’s negligence also played a part in causing Mr. Gonzalez’s injuries.

Rather, it would result in a reduction of Mr. Gonzalez’s damages in proportion to the amount of

negligence attributable to Mr. Gonzalez, as I will explain in detail shortly.

       You will need to determine whether Mr. Gonzalez was contributorily negligent, and if so,

the extent to which his negligence contributed to the accident. To determine whether Mr.

Gonzalez was “contributorily negligent,” you apply the same definition of negligence discussed

earlier: that is, did Mr. Gonzalez take, or fail to take, actions which a reasonably prudent person

would have taken under the circumstances? You also apply the same rule of causation discussed

earlier: that is, did Mr. Gonzalez’s negligence, if any, play any part, even the slightest, in

bringing about his injuries? Metro North has the burden to establish the affirmative defense of

contributory negligence by a preponderance of the evidence.

           3. Comparative Negligence

       Now, if you find by a preponderance of the evidence that the Defendant was negligent

and that its negligence played a part in causing Plaintiff’s injuries; and if you also find by a

preponderance of the evidence that the Plaintiff was negligent and that his negligence played a

part in causing his own injuries; then you must determine the percentage to which Plaintiff’s
                                                  19
         Case 1:18-cv-07660-RA Document 83 Filed 03/22/21 Page 53 of 62


negligence, if any, contributed to his injuries. You will report this percentage on the verdict form

which I will discuss shortly, and then after you return your verdict, I will decrease the amount of

damages you have found, if any, by the percentage by which you find the Plaintiff’s negligence

contributed to his own injuries. As I will remind you when I discuss damages in detail, if you

reach the issue of damages, you should address the question of damages as a separate matter

from the issue of contributory negligence.

       D. Damages

       I will now turn to discussing damages. You are to reach the issue of damages if, but only

if, you find that Mr. Gonzalez has established the first four elements of his FELA claim, as I have

explained them to you, by a preponderance of the evidence. You should not assume that Mr.

Gonzalez is entitled to recover damages merely because I am instructing you on how to calculate

damages. That is for you to decide. I am instructing you on damages only so that you will have all

the guidance you need should you decide that he is entitled to damages.


       1. Damages Generally

       The burden is on Mr. Gonzalez to prove damages by a preponderance of the evidence. You

may award damages to compensate Mr. Gonzalez for injuries that he has proven he suffered as a

result of the Railroad’s negligence. You are not permitted to award damages for an injury that is

speculative or conjectural. Thus, Mr. Gonzalez is not entitled to recover damages if he fails to

carry the burden of proving the existence of an injury and that the injury was caused by the

Railroad’s negligence.

       Your award of damages must be fair and just. It must be neither excessive nor inadequate;

it must be reasonable. In awarding damages, you must be guided by dispassionate common sense.

Computing damages may be difficult, but you must not let that difficulty lead you to engage in


                                                 20
         Case 1:18-cv-07660-RA Document 83 Filed 03/22/21 Page 54 of 62


arbitrary guesswork. On the other hand, the law does not require Mr. Gonzalez to prove the amount

of his losses with mathematical precision but only with as much definiteness and accuracy as the

circumstances permit. In all instances, you are to use sound discretion in fixing an award of

damages, drawing reasonable inferences where you deem appropriate from the evidence. The

purpose of compensatory damages is to make the plaintiff whole, not for him to recover more than

what he lost.


       2. Categories of Recoverable Damages

       Under the FELA, Mr. Gonzalez, if he has sustained his burden of proof as to the Railroad’s

liability, may recover for the following types of damages.

       First, he may recover for loss of earnings from the time of the accident to June 29, 2017.

For lost earnings, you should determine the amount of income Mr. Gonzalez proved he lost from

the date of his injury until June 29, 2017, due to his injury. Any award you make for earnings lost

during that period must not be the result of speculation. Any award must be calculated based on

(1) the period of time that you find Mr. Gonzalez was disabled from working by the injuries caused

by Metro North’s negligence, and (2) the amount you find that Mr. Gonzalez would have earned

had he not been injured.

       Second, he may recover for pain, suffering, and mental anguish, including the effect of his

injury on his normal pursuits and pleasures of life, experienced from the date of the injury to the

present. The term “pain and suffering” means any mental suffering, including emotional suffering,

or any resultant physical ailment caused by the Railroad’s negligence. In determining the amount,

if any, to award Mr. Gonzalez for pain and suffering, you may take into account any effect that his

injury has had on his ability to enjoy life. Loss of enjoyment of life involves the loss of the ability




                                                  21
         Case 1:18-cv-07660-RA Document 83 Filed 03/22/21 Page 55 of 62


to perform daily tasks, to participate in the activities that were a part of the person’s life before the

injury, and to experience the pleasures of life.

        Third, he may recover for pain, suffering and mental anguish, if any, as you may reasonably

find he is likely to endure in the future as a result of his injury. If you determine that Mr. Gonzalez

will continue to experience pain and suffering caused by the injury into the future, you should

include in your damage award reasonable compensation for his future pain and suffering.

        In considering Mr. Gonzalez’s claim for pain and suffering damages, I instruct you that

there is no requirement that evidence of the monetary value of intangible things such as pain and

suffering be introduced into evidence. There is no exact standard or formula for fixing the

compensation to be awarded for these elements of damages. You must use your own good

judgment and common sense. But any award you choose must be fair and reasonable and must be

commensurate with the pain and discomfort Mr. Gonzalez has proven he actually endured or will

in the future endure as a result of his injury.

        If you make any award of damages, such award is not subject to federal income

taxes, and you should not consider such taxes in determining the amount of damages, if

any, to award. Further, as previously mentioned, do not reduce your damages award based on

any finding you may have made regarding contributory negligence.




                                                   22
         Case 1:18-cv-07660-RA Document 83 Filed 03/22/21 Page 56 of 62


                              DELIBERATIONS OF THE JURY

       Ladies and gentlemen of the jury, that concludes the substantive portion of my

instructions to you. You are about to go into the jury room and begin your deliberations. I will

now give you a few final instructions on those deliberations.

A.     Selection and Duties of Foreperson

       Before you begin deliberating, you should by your own vote select one of you to sit as your

foreperson. The foreperson doesn’t have any more power or authority than any other juror, and

his or her vote or opinion doesn’t count for any more than any other juror’s vote or opinion. The

foreperson is merely your spokesperson to the court. He or she will send out any notes, and when

the jury has reached a verdict, he or she will notify the marshal that the jury has reached a verdict,

and you will come into open court and give the verdict.

B.     Right to See Exhibits and Hear Testimony; Communication with the Court

       All of the exhibits admitted into evidence will be sent to the jury room with you. If you

want any of the testimony read, you may request that. Please remember that it is not always easy

to locate what you might want, so be as specific as you possibly can be in requesting portions of

the testimony. If you want any further explanation of the law as I have explained it to you, you

may also request that.

       Your requests for testimony—in fact any communications with the Court—should be made

to me in writing, signed, dated, and timed by your foreperson, and given to one of the marshals.

In any event, do not tell me or anyone else how the jury stands on any issue until after a unanimous

verdict is reached and announced in open court by your foreperson.

C.     Notes

       Some of you have taken notes periodically throughout this trial. I want to emphasize to

you, as you are about to begin your deliberations, that notes are simply an aid to memory. Notes
                                                 23
          Case 1:18-cv-07660-RA Document 83 Filed 03/22/21 Page 57 of 62


that any of you may have made may not be given any greater weight or influence than the

recollections or impressions of other jurors, whether from notes or memory, with respect to the

evidence presented or what conclusions, if any, should be drawn from such evidence. All jurors’

recollections are equal. If you can’t agree on what you remember the testimony was, you can ask

to have the transcript read back.

D.       Duty to Deliberate; Unanimous Verdict

         Shortly, you will retire to decide the case. You must base your verdict solely on the

evidence and these instructions as to the law, and you are obliged on your oath as jurors to follow

the law as I instruct you, whether you agree or disagree with the particular law in question.

It is your duty as jurors to consult with one another and to deliberate with a view to reaching an

agreement. Each of you must decide the case for himself or herself, but you should do so only

after a consideration of the case with your fellow jurors, and you should not hesitate to change an

opinion when convinced that it is erroneous. Discuss and weigh your respective opinions

dispassionately, without regard to sympathy, without regard to prejudice or favor for either party,

and adopt that conclusion which in your good conscience appears to be in accordance with the

truth.

         Again, your verdict must be unanimous, but you are not bound to surrender your honest

convictions concerning the effect or weight of the evidence for the mere purpose of returning a

verdict or solely because of the opinion of other jurors. Each of you must make your own decision

about the proper outcome of this case based on your consideration of the evidence and your

discussions with your fellow jurors. No juror should surrender his or her conscientious beliefs

solely for the purpose of returning a unanimous verdict.

         Remember at all times, you are not partisans. You are judges—judges of the facts. Your

sole interest is to seek the truth from the evidence in the case.
                                                  24
         Case 1:18-cv-07660-RA Document 83 Filed 03/22/21 Page 58 of 62


        If you are divided, do not report how the vote stands and if you have reached a verdict do

not report what it is until you are asked in open court.

E.      Verdict Form

        Your verdict will take the form of a special verdict comprising your answers to written

questions. Your answer to each question must reflect your unanimous verdict on each question.

In a few moments, I will give you the verdict form with the questions for you to answer and you

will retire to deliberate your decision.

        You should answer every question except where the verdict form indicates otherwise. You

should also proceed through the questions in the order in which they are listed.

F.      Return of Verdict

        After you have reached a verdict, your foreperson will fill in the form that has been given

to you, you will all sign and date it, and your foreperson will advise the marshal outside your door

that you are ready to return to the courtroom.

        I will stress that each of you must be in agreement with the verdict which is announced in

court. Once your verdict is announced by your foreperson in open court and officially recorded,

it cannot ordinarily be revoked.

                                           CONCLUSION

        In conclusion, ladies and gentlemen, I am sure that if you listen to the views of your fellow

jurors, if you apply your own common sense, and if you follow my instructions on the law, you

will reach a fair verdict here.




                                                 25
11il~11••••••••••••~••••
Case 1:18-cv-07660-RA Document 83 Filed 03/22/21 Page 59 of 62


        ;J{c:z/c/2_ ;qd ,Zt)rC/                     i

    )lie                /fli),/71 ~fJ~          31- #<1v
   <J'/1,~ Mat f-M-(he_c( C6
            i/J/2 ti1et: .,




       COURT EXHIBIT

           ..
                \
        Case 1:18-cv-07660-RA Document 83 Filed 03/22/21 COURT
                                                          Page 60 of 62
                                                                EXHIBIT


                                                                               5
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------X
NEIL GONZALEZ,

                                 Plaintiff,

       V.                                                          VERDICT SHEET

METRO-NORTH COMMUTER RAILROAD,                                Case No.: 18-CV-7660 (RA)

                                 Defendant.




-----------------------------------X


       Please answer the questions in the order they are presented.
       All jurors must agree on the answers to all of the questions.

I.     Negligence of Defendant

     I. Did Mr. Gonzalez prove by a preponderance of the evidence that Metro-North
        Commuter Railroad was negligent in failing 7vidc a reasonably safe place lo work?

                              YES _ _ _          NO

{fyou answered ''YES" to Question I, proceed to Question 2.      Ifyou answered ''NO" to Question
I, skip to page 3 of the verdict sheet. Sign and date the verdict sheet and give the marshal a note
stating that you have reached a verdict.

     2. Did. Mr. Gonzalez prove by a preponderance of the evidence that Metro-North's
        negligence played a part in bringing about his injury on August I 0, 2016?

                              YES - - -          NO - - -

Ifyou answered "YES" to Question 2, proceed to Question 3.       Jfyou answered "NO" to Question
2, skip to page 3 of the verdict sheet. Sign and date the verdict sheet and give the marshal a note
stating that you have reached a verdict.
          Case 1:18-cv-07660-RA Document 83 Filed 03/22/21 Page 61 of 62




II.      Contributory Negligence

       3. Has Metro-North proven by a preponderance of the evidence that Mr. Gonzalez was
          negligent in his own actions preceding his injury on August I 0, 2016?

                                 YES   ---          NO - - -

Ifyou answered "YES" to Question 3, proceed to Question 4. If you answered "NO" to Question
3, skip Questions 4 and 5, and proceed to Question 6.

       4. Has Metro-North proven by a preponderance of the evidence that Mr. Gonzalez's
          negligence on August I 0, 2016 played a part in bringing about his injury?

                                 YES - - -          NO - - -

Ifyou answered "YES" to Question 4, proceed to Question 5. Jfyou answered "NO" to Question
4, skip Question 5 and proceed to Question 6.

       5. If your answers to Question 3 and Question 4 are "YES," state in percentages how much
          each party's negligence contributed to Mr. Gonzalez's injury:

                                 Metro-North's negligence             %

                                 Mr. Gonzalez's negligence            %

                                                        TOTAL MUST EQUAL 100%

III.     Damages

       6. What amount of damages do you find Mr. Gonzalez sustained as a result of the accident
          on August 10, 2016, if any?

              a.   Loss of earnings from August I 0, 2016 to June 29, 20 I 7:

                         $ _ __

              b. Pain, suffering, and mental anguish experienced from August 10, 2016 to the
                 present:

                         $_ _ _

              c. Future pain, suffering, and mental anguish:

                         $ _ __

              d. Total Amount of Damages (if any): $_ _ __


                                                   2
       Case 1:18-cv-07660-RA Document 83 Filed 03/22/21 Page 62 of 62




You are finished. Please sign your names in the spaces provided below, fill in the date, and
inform the ~rshal that you have reached a verdict.


          IA0t21~                                                   ~-
         ~erson

           fV( bl-A~




Dated: March   d,   2021      af 3- 20p;t,l




                                             3
